Exhibit 10.37

LOGO [g79081img_001.jpg]

 

June 21, 2007    REVISED Katherine McDermott    15378 Avenue of Science, Suite
100    San Diego, CA 92128   

Dear Kathy,

American Technology Corporation (“Company”) is very pleased to confirm our offer
of employment. This offer is contingent upon satisfactory results of all
reference, education, and background checks and is based on the following terms
and conditions:

 

Title:    Controller/Chief Accounting Officer Start Date:    June 25, 2007
Salary:    A semi-monthly salary in the amount of $ 5,833.33 ($ 140,000
annually) Bonus Plan:    You will be eligible to participate in American
Technology FY07 Bonus Incentive Plan. Under the Plan if the Company achieves
budgeted NIBT the payout is 50% of your base salary. If the Company achieves
targeted NLBT the payout is 100% of your base salary. If we achieve either of
these results, the payout will be prorated over the remainder of the fiscal
year. Stock Options:    Management will recommend to the Compensation Committee
at its first quarterly meeting following your start date, that you be granted
stock options to purchase 50,000 shares of common stock. The Compensation
Committee has the discretion to approve or deny the grant. The recommended
options will have an exercise price equal to the fair market value of our common
stock (determined in accordance with our 2005 Stock Option Plan) on the date the
Compensation Committee approves the grant, and will be exercisable for five (5)
years after grant, subject to earlier termination as set forth in the 2005 Stock
Option Plan. The recommended options will vest over four (4) years with 25%
vesting on the first anniversary of grant, and then in equal quarterly
installments over the following three years of continuous service with the
Company.



--------------------------------------------------------------------------------

Health Benefits:    The Company offers a comprehensive benefits plan that
includes medical, dental, vision, long-term disability and life insurances. The
company pays 100% of premiums for you and your dependents. Benefits begin the
first day of the month following your hire date.

Paid Time Off

& Holidays:

   You will receive 20 days of accrued Paid Time Off (PTO) annually, in use for
vacation or for personal time off. PTO hours are accrued per pay period.    The
Company offers 9-paid holidays each calendar year. You must be on active status
the day before and the day after the holiday to receive holiday pay. Retirement:
   A 401k package is available with multiple investment options and the company
matches 25% of the employee’s deferral up to 6% of your annual earnings. (Note:
Some IRS limitations may apply.) Arbitration:    As a contingency of this offer,
you will be required to sign the attached Mutual Agreement to Arbitrate
(“Arbitration Agreement”).

Due to the enactment of the Immigration Reform and Control Act of 1986, this
offer is contingent on your ability to produce acceptable documentation
verifying your eligibility to work in the United States. You will be required to
present the necessary documents on the day you begin work at American Technology
Corp.

Additionally, as a condition of this offer and of your employment with American
Technology Corporation, you will be required to preserve the Company’s
proprietary and confidential information and you must comply with the Company’s
policies and procedures. Accordingly, you will be required to execute the
Company’s Agreement on your first date of employment.

If accepted, your employment will be at-will with no specified period or term of
employment. This means that either you or the Company may terminate employment
at anytime, with or without reason. The Company may also transfer, promote,
demote or otherwise alter your position and/or status at any time and for any
reason. An employment agreement for a specified period of time, which
contradicts this at-will agreement, may only be entered into in writing, signed
by the President of the Corporation.

Kathy, we sincerely hope that you decide to join American Technology Corp.
Please acknowledge your acceptance of our offer by signing below and returning a
copy of this letter to us by Thursday, June 21, 2007.



--------------------------------------------------------------------------------

American Technology Corporation (Nasdaq: ATCO) with headquarters in San Diego,
California, is Shaping the Future of Sound through innovative concepts in
directional acoustic technology and next generation intelligibility for
commercial and government markets. Our award-winning sound reproduction
technologies create unique solutions for our customers through our branded, OEM
and licensed products.

We have an immediate opening for a Chief Accounting Officer to join our team.

The ideal candidate will work with senior management to develop short-term and
long-term strategic plans to meet the growth and profitability objectives of the
Company. They will direct the organization’s financial planning and accounting
practices. They will be responsible to ensure that all aspects of the business,
processes, operations, capital assets and financial resources are oriented
towards maximizing profitability, and growth. The successful candidate will have
a “rollup their sleeves attitude” and be a team player.

Responsibilities:

 

  •  

Manage the entire primary accounting functions including: accounts payable,
accounts receivable, revenue recognition, payroll, general ledger and cash
management.

 

  •  

Oversee the preparation of timely and accurate financial statements, including
the preparation of monthly journal entries.

 

  •  

Assist in the preparation of Form IOQ and 10K reports to the SEC.

 

  •  

Lead the conformance with Sarbanes-Oxley, Section 404 activity.

 

  •  

Review and prepare account analyses and comparison of results versus plan.

 

  •  

Participate in the annual and interim budgeting process.

 

  •  

Act as the primary interface to the company’s outside auditors.

 

  •  

Document all accounting controls, policies and procedures

 

  •  

Enhance and improve current systems and procedures.

 

  •  

Other special projects as assigned by the CFO.

Background and Skills:

 

  •  

BS degree in Accounting or Finance, CPA required, MBA preferred

 

  •  

5 - 7 years’ public accounting experience

 

  •  

2 years’ experience in private industry preferably in a manufacturing
environment

 

  •  

Strong knowledge of GAAP, FASB and other relevant accounting pronouncements

 

  •  

SEC reporting experience required.

 

  •  

Experience with a mid-range accounting software system.

 

  •  

Excellent Excel skills.

 

  •  

Knowledge of Sarbanes-Oxley.

ATC is committed to workforce diversity, and we are proud to be an equal
opportunity employer.



--------------------------------------------------------------------------------

If there are any questions, please do not hesitate to call me.

Best Regards,

 

LOGO [g79081img_002.jpg] Thomas R. Brown President/CEO

I understand and agree to the terms and conditions set forth in this letter. I
further understand that any misrepresentations that I have made on my employment
application or resume can result in termination. I acknowledge that no statement
contradicting this letter, oral or written, has been made to me, that I am not
relying on any statement or term not contained in this letter, and that no
agreements exist which are contrary to the terms and conditions set forth in
this letter.

 

Accepted by:  LOGO [g79081img_003.jpg]    Date: 6/22/07